DETAILED ACTION
Information Disclosure Statement
The information disclosure statement submitted on 03/09/2022 has been considered by the Examiner and made of record in the application file.

Reasons for Allowance
	Claims 14-15 and 28-29 are cancelled.
	Claims 1-13, 16-27 and 30 are allowed.
The following is an examiner’s statement of reasons for allowance:

Gao (US 2018/0293445 A1), either alone or in combination with Bilik (US 2018/0231654 A1) or Hotson (US 2019/0065944 A1) discloses “receiving, from the LiDAR sensor of a first vehicle, at least one LiDAR frame representing an environment of the first vehicle, the at least one LIDAR frame comprising a plurality of LiDAR points; receiving, from a camera sensor or an imaging radar sensor, at least one image frame of the environment of the first vehicle; removing LiDAR points from the at least one LIDAR frame that represent a ground surface of the environment of the first vehicle; identifying LiDAR points of interest in the at least one LIDAR frame; segmenting the LiDAR points of interest to identify at least one object of interest in the at least one LiDAR frame; and annotating the at least one image frame with a three-dimensional oriented bounding box of the at least one object of interest detected in the at least one image frame by projecting the three- dimensional oriented bounding box from the at least one LiDAR frame to the at least one image frame using cross-calibration transforms between the LiDAR sensor and the camera sensor or between the LiDAR sensor and the imaging radar sensor.” or “ receiving, from an imaging radar sensor of the ego vehicle, at least one radar frame of the environment of the ego vehicle; detecting at least one object of interest in the at least one radar frame; determining a three-dimensional oriented bounding box, a location, and a velocity of the at least one object of interest; and outputting the three-dimensional oriented bounding box, the location, and the velocity of the at least one object of interest, wherein an object-detection neural network is used to detect the Page 4 of 12Application No.16/734,752 Amendment dated March 8, 2022 Reply to Office Action December 9, 2021 at least one object of interest in the at least one radar frame and the object-detection neural network is trained using radar frame data annotated with light detection and ranging (LiDAR) data.”
Accordingly, the features identified, in combination with other claim limitations, are neither suggested nor discussed by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Ed Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665